UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 8, 2012 CENTRAL VIRGINIA BANKSHARES, INC. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or Other Jurisdiction of Incorporation) 000-24002 (Commission File Number) 54-1467806 (IRS Employer Identification No.) 2036 New Dorset Road, P. O. Box 39 Powhatan, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(804) 403-2000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 8, 2012, Central Virginia Bankshares, Inc. (the “Company”) issued a press release reporting its financial results for the period ended March 31, 2012.A copy of the press release is being furnished as an exhibit to this report and is incorporated by reference into this Item 2.02. Item 9.01Financial Statements and Exhibits. (d)Exhibit. The following exhibit 99.1 is being furnished pursuant to Item 2.02 above. Exhibit No.Description 99.1Press Release dated May 8, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTRAL VIRGINIA BANKSHARES, INC. (Registrant) Date: May 8, 2012 By: /s/Robert B. Eastep Robert B. Eastep Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX ExhibitDescription 99.1 Press Release dated May 8, 2012 4
